AGREEMENT AND PLAN OF MERGER
 
This Agreement and Plan of Merger (this “Agreement”) is made and entered into
effective as of  January 31, 2013, among NetREIT, Inc., a Maryland corporation
(“NRI”), NTR Property Management, Inc., a California corporation (“NTR”), and C
I Holding Group, Inc., a California corporation (“CIH”). NRI, NTR, and CIH are
sometimes hereinafter individually referred to as a “Party” and collectively as
the “Parties”). The parties agree as follows:
 
RECITALS
 
A.           CHG Properties, Inc., a California corporation, was recently merged
into CIH. CIH is the surviving corporation of that merger. Pursuant to such
merger: (1) all of the shares of CHG Properties, Inc. were cancelled, and (2) no
additional shares of CIH were issued.
 
B.           NRI desires to acquire CIH through the merger (the “Merger”) of CIH
with and into NTR, a wholly-owned subsidiary of NRI, with NTR as the surviving
corporation, pursuant to which each share of capital stock of CIH (the “CIH
Shares”) outstanding at the Effective Time (as defined in Article II) will be
converted into the right to receive NRI Stock (as defined in Section 1.6), as
more fully provided herein.
 
C.           CIH desires to be merged with and into NTR and for CIH’s
shareholders to receive NRI Stock in exchange for CIH Shares held by CIH’s
shareholders immediately prior to the Effective Time.
 
D.           The Parties intend that the Merger constitute a tax-free
reorganization within the meaning of Sections 368(a)(1)(A) and 368(a)(2)(D) of
the Internal Revenue Code of 1986, as amended (the “Code”).
 
E.           The respective Boards of Directors and, if applicable, shareholders
of NRI, NTR and CIH have determined the Merger in the manner contemplated herein
to be desirable and in the best interests of their respective shareholders and,
by resolutions duly adopted, have approved and adopted this Agreement.
 
ARTICLE I
 
MERGER
 
Section 1.1 The Merger
 
.  Subject to this Agreement and in accordance with the applicable provisions of
the Maryland Code, Corporations and Associations (the “Maryland Code”) and the
California General Corporation Law (the “CGCL”), at the Effective Time, CIH will
be merged with and into NTR, the separate existence of CIH will cease and NTR
will continue as the surviving corporation (the “Surviving Corporation”).
 
Section 1.2 Effect of the Merger
 
.  The Merger will have the effects set forth in the Maryland Code and the CGCL.
 
Section 1.3 Articles of Incorporation and Code of Regulations; Name
 
.  At the Effective Time, the Articles of Incorporation and the Bylaws of NTR
prior to the Effective Time will become the Articles of Incorporation and the
Bylaws of the Surviving Corporation.
 
Section 1.4 Directors
 
.  The directors of NTR prior to the Merger will become the directors of the
Surviving Corporation, to hold office in accordance with the Articles of
Incorporation and the Bylaws of the Surviving Corporation until their successors
are duly elected or appointed and qualified or until their earlier death,
resignation or removal.
 
Section 1.5 Officers
 
.  The persons serving as officers of CIH prior to the Effective Time will
become the initial officers of the Surviving Corporation, each to hold office in
accordance with the Articles of Incorporation and the Bylaws of the Surviving
Corporation until their respective successor is duly elected or appointed and
qualified or until their earlier death, resignation, or removal.
 
Section 1.6 Merger Consideration; Conversion of Securities
 
.  At the Effective Time, by virtue of the Merger and without any further action
on the part of the Parties: (a) CIH Shares will be converted into the right to
receive 200,000 shares of NRI common stock series A based upon a value of $9.50
per share, for a total value of $1,900,000 (the “Merger Consideration”), (b) CIH
Shares will be canceled, and (c) the issued and outstanding shares of NTR will
continue to be outstanding following the Effective Time.
 
ARTICLE II
 
CONSUMMATION OF MERGER
 
The closing of the Merger (“Closing”) will take place on January 31, 2013 (the
“Closing Date”), at the offices of NRI, 1282 Pacific Oaks Place, Escondido,
California 92029, at 10:00 a.m. or at or on such other time, date and place as
shall be mutually agreed to by CIH and NRI.  At the time of the Closing, the
parties will cause Certificates of Merger to be filed with the Secretary of
State of California, in such form as required by and executed in accordance with
the CGCL.  The time specified in the Certificates of Merger, as filed with the
California Secretary of State, shall be the “Effective Time” for the Merger.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF NRI AND NTR
 
In order to induce CIH to enter into this Agreement, NRI and NTR hereby jointly
and severally represent and warrant to CIH that the statements contained in this
Article III are true, correct and complete:
 
Section 3.1 Organization and Standing
 
.  NRI is a corporation duly organized, validly existing and in good standing
under the laws of the State of Maryland with full power and authority (corporate
and other) to own, lease, use and operate its properties and to conduct its
business as and where now owned, leased, used, operated and conducted.  NTR is a
corporation duly organized, validly existing and in good standing under the laws
of the State of California with full power and authority, to own, lease, use and
operate its properties and to conduct its business as and where now owned,
leased, used, operated and conducted.  NTR is duly qualified to do business and
is in good standing in the State of California.  Neither NRI nor NTR are in
default in the performance, observation or fulfillment of any provision of their
respective Articles of Incorporation or Bylaws in any material respect.
 
Section 3.2 Capitalization and Security Holders
 
.  At the Closing and the Effective Time: (i) the authorized capital stock of
NRI will consist solely of: (a)  convertible series AA preferred stock, $0.01
par value, $25 liquidating preference, shares authorized: 1,000,000;  no shares
issued and outstanding, (b)  convertible series, 6.3% preferred stock, $0.01 par
value, $1,000 liquidating preference, shares authorized: 10,000; 1,649 shares
issued and outstanding, (c) common stock series A, $0.01 par value, shares
authorized: 100,000,0000; 15,715,907 issued and outstanding, and (d)  common
stock series B, $0.01 par value, shares authorized: 1,000; no shares issued and
outstanding, and (ii) the authorized capital stock of NTR will consist of 1,000
shares of common stock, no par value, of which 100 shares will be outstanding
.  All of the outstanding NRI and NTR Shares are beneficially held by its
shareholders and have been duly authorized and are fully paid and nonassessable.
Except as provided in Exhibit 1 to this Agreement, there are no outstanding
subscriptions, options, warrants, or other non-dilutive commitments or rights of
any type relating to the issuance, sale or transfer by NRI or NTR of any
securities of the NRI and NTR, nor are there outstanding any securities which
are convertible into or exchangeable for shares of capital stock of NRI or NTR;
and NRI and NTR have no obligations of any kind to issue any additional
securities or to pay for any securities of NRI or NTR.
 
Section 3.3 Corporate Power and Authority
 
.  Each of NRI and NTR has all requisite corporate power and authority to enter
into this Agreement and to perform its respective obligations under this
Agreement.  This Agreement and the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of NRI
and NTR.
 
Section 3.4 Conflicts; Consents and Approvals
 
.  Neither the execution nor delivery of this Agreement by NRI or NTR nor the
consummation of the transactions contemplated hereby will:
 
(a) Violate or result in a breach of any provision of, or constitute a default
(or an event which, with the giving of notice, the passage of time, or both,
would constitute a default) under, or entitle any third party (with the giving
of notice, the passage of time, or both) to terminate, accelerate or call a
default under any of the terms, conditions or provisions of the Articles of
Incorporation or Bylaws of NRI, the Articles of Incorporation or Bylaws of NTR,
or any note, bond, mortgage, indenture, deed of trust, license, contract,
undertaking, agreement, lease or other instrument or obligation of NRI or NTR
which would have a material adverse effect on the ability of NRI or NTR to
consummate the transactions contemplated by this Agreement;
 
(b) Violate any order, writ, injunction, decree, statute, rule, or regulation
applicable to NRI or NTR or its respective properties or assets which would have
a material adverse effect on the ability of NRI or NTR to consummate the
transactions contemplated by this Agreement; or
 
(c) Require NRI or NTR to obtain any action or consent or approval of, or review
by, or registration with any third party, court or governmental body or other
agency, instrumentality or authority.
 
Section 3.5 Compliance with Law
 
.  NRI and NTR are in substantial compliance with all material laws which are
applicable to NRI and NTR or its businesses or, to their best knowledge,
properties.  NRI and NTR have all governmental, self-regulatory and other
non-governmental franchises, licenses, permits, consents, authorizations,
approvals and certifications necessary or appropriate for the operation of its
business or the ownership of its properties.  NRI and NTR have not been charged
with or given notice of any violation of any applicable law which violation has
not been remedied in full (without any remaining liability of NRI or NTR).
 


 
Section 3.6 Litigation
 
.  There is no suit, claim, action, proceeding or investigation pending or, to
the knowledge of NRI and NTR,  threatened against NRI or NTR which could have a
material adverse effect on the ability of NRI or NTR to consummate the
transactions contemplated hereby.
 
Section 3.7 Power and Authority Relative to Merging with CIH
 
.  NRI, NTR and their signatories have the corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery by NRI and NTR of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action.
 
Section 3.8 Valid and Binding Obligations
 
.  This Agreement and all other instruments or documents delivered in connection
herewith have been duly executed and delivered by NRI and/or NTR, as applicable,
and each is a valid and binding agreement enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization and other
general laws affecting the rights and remedies of creditors and subject to
general equity principles.
 
Section 3.9 Taxes
 
.  NRI has filed all tax, information and other returns which are required to be
filed by December 31, 2012.  All taxes and other amounts shown on such returns
and all other government charges, levies or assessments imposed upon NRI have
been paid or properly accounted for on NRI’s financial books and records.
 
Section 3.10 Employees
 
.  NRI has fully complied with all laws and regulations applicable to its
employees, and has fully performed and satisfied all of its current contractual
obligations to such employees.
 
Section 3.11 Financial Statements
 
.  The balance sheet of NRI previously delivered to CIH is true, accurate and
complete, and has been prepared in accordance with generally accepted accounting
principles, consistently applied.
 
Section 3.12 No Brokers
 
.  NRI has not incurred any obligation or liability, contingent or otherwise,
for brokerage or finder’s fees in connection with the transactions contemplated
by this Agreement.
 


 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF CIH
 
In order to induce NRI and NTR to enter into this Agreement, CIH hereby
represents and warrants to NRI and NTR that the statements contained in this
Article IV are true, correct, and complete:
 
Section 4.1 Organization and Standing
 
.  CIH is a corporation duly organized, validly existing and in good standing
under the laws of the State of California with full power and authority
(corporate and other) to own, lease, use and operate its properties and to
conduct its business as and where now owned, leased, used, operated and
conducted. CIH is not in default in the performance, observation or fulfillment
of any provision of its Articles of Incorporation or Bylaws in any material
respect.
 
Section 4.2 Capitalization and Security Holders
 
.  The authorized capital stock of CIH consists solely of: (a) 1,000,000 shares
of common stock, no par value, of which 812,330 shares are outstanding, and (b)
1,000,000 shares of preferred stock, of which zero shares are outstanding.   All
of the outstanding CIH Shares are beneficially held by its shareholders and have
been duly authorized and is fully paid and nonassessable. There are no
outstanding subscriptions, options, warrants, or other commitments or rights of
any type relating to the issuance, sale or transfer by CIH of any securities of
CIH, nor are there outstanding any securities which are convertible into or
exchangeable for shares of capital stock of CIH; and CIH has no obligations of
any kind to issue any additional securities or to pay for any securities of CIH.
 
Section 4.3 Stock Ownership and Authority
 
.  All CIH shares are owned free and clear of all liens, security interests,
encumbrances, pledges, charges, claims, voting trusts, and restrictions on
transfer of any nature whatsoever, except restrictions on transfer imposed by or
pursuant to federal or state securities laws. CIH has the right, power and
capacity to transfer and deliver the Shares held by its shareholders
beneficially or of record and to execute this Agreement and consummate the
transactions contemplated by this Agreement without the consent or approval of
any other person.
 
Section 4.4 Corporate Power and Authority
 
.  CIH has all requisite corporate power and authority to enter into and perform
this Agreement and to carry out its obligations under this Agreement.  This
Agreement and the transactions contemplated by this Agreement have been duly and
validly authorized by all necessary corporate action on the part of CIH.
 
Section 4.5 Conflicts, Consents and Approvals
 
.  Neither the execution nor delivery of this Agreement by CIH nor the
consummation of the transactions contemplated hereby will:
 
(a) Violate or result in a breach of any provision of, or constitute a default
(or an event which, with the giving of notice, the passage of time, or both,
would constitute a default) under, or entitle any third party (with the giving
of notice, the passage of time, or both) to terminate, accelerate or call a
default under any of the terms, conditions or provisions of the Articles of
Incorporation or Bylaws of CIH or any note, bond, mortgage, indenture, deed of
trust, license, contract, undertaking, agreement, lease or other instrument or
obligation of CIH which would have a material adverse effect on the ability of
CIH to consummate the transactions contemplated by this Agreement;
 
(b) Violate any order, writ, injunction, decree, statute, rule, or regulation
applicable to CIH or its properties or assets which would have a material
adverse effect on the ability of CIH to consummate the transactions contemplated
by this Agreement; or
 
(c) Require CIH to obtain any action or consent or approval of, or review by, or
registration with any third party, court or governmental body or other agency,
instrumentality or authority.
 
Section 4.6 Compliance with Law
 
.  CIH is in substantial compliance with all material laws which are applicable
to CIH or its business or, to CIH’s best knowledge, properties.  CIH has all
governmental, self-regulatory and other non-governmental franchises, licenses,
permits, consents, authorizations, approvals and certifications necessary or
appropriate for the operation of its business or the ownership of its
properties.  CIH has not been charged with or given notice of any violation of
any applicable law which violation has not been remedied in full (without any
remaining liability of CIH).
 
Section 4.7 Litigation
 
. There is no suit, claim, action, proceeding or investigation pending or, to
the knowledge of CIH, threatened against CIH which could have a material adverse
effect on the ability of CIH to consummate the transactions contemplated hereby.
 
Section 4.8 Power and Authority Relative to Merging with NTR
 
.  CIH and its signatory have the corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery by CIH of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action.
 
Section 4.9 Valid and Binding Obligations
 
.  This Agreement and all other instruments or documents delivered in connection
herewith have been duly executed and delivered by CIH and each is a valid and
binding agreement enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization and other general laws
affecting the rights and remedies of creditors and subject to general equity
principles.
 
Section 4.10 Purchased Assets; Contracts; Liabilities
 
.  CIH has good and marketable title to all of its assets, subject to all
mortgages, liens, pledges, charges and  encumbrances thereon. The assets
constitute substantially all of the assets used by CIH in connection with CIH’s
business.  Each of the contracts is in good standing and valid and effective in
accordance with its terms and there is not under any of the contracts any
existing default by CIH or event which with notice or lapse of time would become
such a default.  CIH has no obligations owing to any other party to any of the
contracts, except as set forth therein, and is in full compliance with the terms
of each of the contracts.
 
Section 4.11 Taxes
 
.  CIH has filed all tax, information and other returns which are required to be
filed by December 31, 2012.  All taxes and other amounts shown on such returns
and all other government charges, levies or assessments imposed upon CIH have
been paid or have been properly accounted for on CIH’s financial books and
records.
 
Section 4.12 Employees
 
.  CIH has fully complied with all laws and regulations applicable to its
employees, and has fully performed and satisfied all of its current contractual
obligations to such employees.
 
Section 4.13 Financial Statements
 
.  The balance sheet of CIH previously delivered to NRI is true, accurate and
complete, and has been prepared in accordance with generally accepted accounting
principles, consistently applied.
 
Section 4.14 No Brokers
 
.  CIH has not incurred any obligation or liability, contingent or otherwise,
for brokerage or finder’s fees in connection with the transactions contemplated
by this Agreement.
 
ARTICLE V
 
COVENANTS OF THE PARTIES
 
Section 5.1 Mutual Covenants
 
.
 
(a) General
 
.  Each Party shall use all commercially reasonable efforts to take all actions
and do all things necessary, proper or advisable to consummate the Merger and
the other transactions contemplated by this Agreement, including without
limitation using all commercially reasonable efforts to cause the conditions set
forth in Article V of this Agreement for which such Party is responsible to be
satisfied as soon as reasonably practicable and to prepare, execute, acknowledge
or verify, deliver, and file such additional documents, and take or cause to be
taken such additional actions, as any other Party may reasonably request to
carry out the purposes or intent of this Agreement.
 
(b) Cooperation
 
.  On and after the Closing, each Party hereto agrees to execute any and all
further documents and writings and to perform such other commercially reasonable
actions which may be or become necessary or appropriate to effectuate and carry
out this Agreement.
 
(c) Tax Matters
 
.  After Closing, CIH, NTR and NRI will coordinate the preparation of all
necessary tax returns.  Each Party agrees to timely furnish to the other any
records and other information reasonably requested by it in connection
therewith. It is the intent of the Parties that the Merger be a tax-deferred
reorganization under Section 368 of the Code.  NRI, NTR and CIH will use all
commercially reasonable efforts to consummate the Merger in such fashion, but
neither NRI, NTR, nor CIH make any representation as to the tax treatment of its
shareholders or any agreement with respect to refraining from taking any future
action which could adversely affect the tax treatment of the
Merger.  Notwithstanding anything in this Agreement to the contrary, the
shareholders of CIH will remain solely liable for preparation of the tax returns
and any tax consequences related to the operations of CIH prior to the Effective
Time.
 
ARTICLE VI
 
CONDITIONS
 
Section 6.1 Mutual Conditions
 
.  The obligations of each of the Parties to consummate the Merger and the other
transactions contemplated by this Agreement shall be subject to fulfillment of
all of the following conditions:
 
(a) No Adverse Proceeding
 
.  No temporary restraining order, preliminary or permanent injunction or other
order or decree which prevents the consummation of the Merger or the other
transactions contemplated by this Agreement shall have been issued and remain in
effect, and no statute, rule or regulation shall have been enacted by any state
or federal government or governmental agency which would prevent the Merger or
the other transactions contemplated by this Agreement.
 
(b) Execution of Ancillary Agreements
 
.  The execution of all ancillary agreements legally required or deemed to be
reasonably necessary to effectuate the Merger.
 
Section 6.2 Conditions to Obligations of CIH
 
.  The obligations of CIH to consummate the Merger and the other transactions
contemplated by this Agreement shall be subject to the fulfillment of all of the
following conditions unless waived by CIH in writing:
 
(a) Representations and Warranties
 
.  The representations and warranties of NRI and NTR set forth in Article III of
this Agreement shall be true and correct in all material respects as of the date
of this Agreement and as of the Closing as though made at and as of the Closing.
 
(b) Performance of Agreement
 
.  NRI and NTR shall each have performed and observed in all material respects
all obligations and conditions to be performed or observed by it under this
Agreement at or prior to the Effective Time.
 
Section 6.3 Conditions to Obligations of NRI and NTR
 
.  The obligations of NRI and NTR to consummate the Merger shall be subject to
the fulfillment of all of the following conditions unless waived by NRI and NTR
in writing:
 
(a) Representations and Warranties
 
.  The representations and warranties of CIH set forth in Article IV of this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of the Closing.
 
(b) Performance of Agreement
 
.  CIH  shall have performed and observed in all material respects all
obligations and conditions to be performed or observed by them under this
Agreement at or prior to the Effective Time.
 
ARTICLE VII
 
INDEMNIFICATION
 
Section 7.1 Survival of Representations, Warranties and Agreements
 
.
 
(a) All representations, warranties, covenants and agreements of CIH, NRI or NTR
in this Agreement and in any other documents executed or delivered by CIH, NRI
or NTR pursuant to this Agreement or in connection with the transactions
contemplated by this Agreement, including, without limitation, any exhibits or
schedules hereto and other documents referred to herein shall be deemed to have
been made again by CIH, NRI or NTR, as the case may be, at and as of the
Effective Time and shall survive the execution, delivery and performance of this
Agreement.  This Section 7.1 shall not limit any covenant or agreement of the
parties hereto, which by its terms contemplates performance after the Effective
Time or after the termination of this Agreement.
 
(b) As used in this Article VII, any reference to a representation, warranty or
covenant contained in any Section of this Agreement shall include any Schedule
or Exhibit relating to such Section.
 
Section 7.2 Indemnification
 
.
 
(a) NRI and NTR, jointly and severally, hereby agree to hold harmless and
indemnify the shareholders of CIH and its respective executives, administrators,
representatives, agents, successors and assigns (hereinafter individually
referred to as a “CIH Indemnified Party”) from and against any and all damages
asserted against, resulting to, imposed upon or incurred or suffered by, any CIH
Indemnified Party, directly or indirectly, as a result of, arising from, or
relating, directly or indirectly, to any third-party litigation relating to any
material inaccuracy in or breach or non-fulfillment of the representations or
warranties made by NRI or NTR in this Agreement (a “NRI Misrepresentation”) (the
“CIH Indemnifiable Claims”).
 
(b) CIH hereby agrees to hold harmless and indemnify NRI, NTR, and their
respective executives, administrators, representatives, agents, successors and
assigns (hereinafter individually referred to as a “NRI Indemnified Party”) from
and against any and all damages asserted against, resulting to, imposed upon or
incurred or suffered by, any NRI Indemnified Party, directly or indirectly, as a
result of, arising from, or relating, directly or indirectly, to any third-party
litigation relating to any material inaccuracy in or breach or non-fulfillment
of the representations or warranties made by CIH in this Agreement (a “CIH
Misrepresentation”) (the “NRI Indemnifiable Claims”).
 
(c) As used herein, the term “Indemnified Party” shall mean a NRI Indemnified
Party when applied to Section 7.2(b) hereof and shall mean a CIH Indemnified
Party when applied to Section 7.2(a) hereof; the term “Indemnifiable Claims”
shall mean NRI Indemnifiable Claims when applied to Section 7.2(b) hereof and
CIH Indemnifiable Claims when applied to Section 7.2(a) hereof; and the term
“Misrepresentations” shall mean a CIH Misrepresentation when applied to Section
7.2(a) hereof and a NRI Misrepresentation when applied to Section 7.2(b) hereof.
 
(d) For purposes of this Article VII, all damages shall be computed net of any
insurance coverage which reduces the damages that would otherwise be sustained;
and shall be increased to account for any federal, state or local income taxes
payable upon the receipt thereof such that the net, after tax, amount received
by the Indemnified Party is equal to the amount of damages suffered by such
Party; provided that in all cases the timing of the receipt or realization of
insurance proceeds shall be taken into account in determining the amount of
reduction or increase of damages.  The provisions of this Section shall survive
the Closing.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.1 Notices
 
.  All notices and other communications under this Agreement to any Party shall
be in writing and shall be deemed given when delivered personally to that Party,
sent by facsimile transmission (with electronic confirmation) to that Party at
the last known address for such Party, mailed by certified mail (postage prepaid
and return receipt requested) to that Party, or delivered by Federal Express or
any similar express delivery service for delivery to that Party. Any Party may
change its address for notices under this Agreement at any time by giving the
other Parties notice of such change.
 
Section 8.2 Non-Waiver
 
.  No failure by any Party to insist upon strict compliance with any term or
provision of this Agreement, to exercise any option, to enforce any right, or to
seek any remedy upon any default of any other Party shall affect, or constitute
a waiver of, the first Party’s right to insist upon such strict compliance,
exercise that option, enforce that right, or seek that remedy with respect to
that default or any prior, contemporaneous, or subsequent default.  No custom or
practice of the Parties at variance with any provisions of this Agreement shall
affect or constitute a waiver of any Party’s right to demand strict compliance
with all provisions of this Agreement.
 
Section 8.3 Genders and Numbers
 
.  Where permitted by the context, each pronoun used in this Agreement includes
the same pronoun in other genders and numbers, and each noun used in this
Agreement includes the same noun in other numbers.
 
Section 8.4 Headings
 
.  The headings of the various Articles and Sections of this Agreement are not
part of the context of this Agreement, are merely labels to assist in locating
such Articles and Sections, and shall be ignored in construing this Agreement.
 
Section 8.5 Counterparts
 
.  This Agreement may be executed in multiple counterparts, each of which shall
be deemed to be an original, but which taken together shall constitute one and
the same Agreement.
 
Section 8.6 Entire Agreement
 
.  This Agreement constitutes the entire agreement and supersedes all prior or
contemporaneous discussions, negotiations, agreements and understandings (both
written and oral) among the Parties with respect to the subject matter hereof
and thereof.
 
Section 8.7 Interpretation
 
.  In the event any claim is made by any party relating to any conflict,
omission or ambiguity in this Agreement, no presumption or burden of proof or
persuasion shall be implied by virtue of the fact that this Agreement was
prepared by or at the request of a particular party or his/her/its
counsel.  Whenever the context so requires in this Agreement, all words used in
the singular shall be construed to have been used in the plural (and vice
versa), each gender shall be construed to include any other genders, and the
word “person” shall be construed to include a natural person, a corporation, a
firm, a partnership, a joint venture, a trust, an estate or any other entity.
 
Section 8.8 Governing Law
 
.  This Agreement shall be governed by and construed in accordance with the laws
of the State of California, without regard to principles of conflicts of
law.  Venue for all purposes shall lie in San Diego, California and each party
hereby irrevocably submits to the jurisdiction and venue of any Federal or State
court located in San Diego, California.  All rights and remedies of each Party
under this Agreement shall be cumulative and in addition to all other rights and
remedies which may be available to the Party from time to time, whether under
this Agreement or otherwise.
 
Section 8.9 Binding Effect; Assignment
 
.  This Agreement shall be binding upon, inure to the benefit of and be
enforceable by and against the Parties and their respective heirs, personal
representatives, successors, and assigns.  Neither this Agreement nor any of the
rights, interests or obligations under this Agreement shall be transferred by
any of the Parties without the prior written consent of the other.
 
Section 8.10 Public Announcements
 
.  CIH shall not, without the prior written consent of NRI, make any public
announcement or statement with respect to the transactions contemplated in the
Agreement, except as may be necessary to comply with applicable requirements of
the federal or state securities laws or any governmental order or regulation.
 
Section 8.11 Severability
 
.  With respect to any provision of this Agreement finally determined by a court
of competent jurisdiction to be unenforceable, such court shall have
jurisdiction to reform such provision so that it is enforceable to the maximum
extent permitted by applicable law, and the Parties shall abide by such court’s
determination.  In the event that any provision of this Agreement cannot be
reformed, such provision shall be deemed to be severed from this Agreement, but
every other provision of this Agreement shall remain in full force and effect.
 
Section 8.12.                      Legal Counsel.  The law firm of Solomon Ward
Seidenwurm  & Smith, LLP, has acted as a scrivener in connection with this
Agreement. Each party to this Agreement has had the opportunity to engage
separate legal counsel in connection with this Agreement and the transaction
contemplated thereby.
 


 
NRI:                                                                NetREIT
Inc.,
          a Maryland corporation


 By:                                                       
    Jack Heilbron, President


 By:                                                       
    Kathryn Richman, Secretary


NTR:                                                                NTR Property
Management, Inc.,
a California corporation


By:                                                       
     Jack Heilbron, President


By:                                                       
    Kathryn Richman, Secretary


CIH:                                                               C I  Holding
Group, Inc.,
a California corporation


 By:                                                       
    Jack Heilbron, President


 By:                                                       
    Mary Limoges, Secretary
Exhibit 1 to Agreement and Plan of Merger






NRI Securities Convertible into Common Shares
 
Broker Warrants to Purchase Shares at Price Range of $9.52 to $10.00.
451,235
Restricted Stock issued that will vest over the next four (4) years if employee
remains employed by NRI.
 
62,805
 
Options to exchange interest in limited partnership for common stock by nine (9)
individuals.
 
793,605
 
Total NRI Securities
1,307,645
   
NTR Property Management Inc.
None






